Name: Commission Regulation (EEC) No 2288/86 of 22 July 1986 on the supply of maize flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 No L 200/22 Official Journal of the European Communities 23 . 7 . 86 COMMISSION REGULATION (EEC) No 2288/86 of 22 July 1986 on the supply of maize flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine  the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having . regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the UNHCR, the Commission allo ­ cated to the latter organization 5 421 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24 . 5 . 1986, p. 29 . ( «) OJ No L 192, 26 . 7 . 1980, p. 11 . n OJ No L 371 , 31 . 12. 1985, p. 1 . 23 . 7. 86 Official Journal of the European Communities No L 200/23 ANNEX I 1 . Programme : 1986 2. Recipient : UNHCR (Attn . Mr Coosemans, Palais des Nations, CH-121 1 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Angola 4 . Product to be mobilized : maize flour 5 . Total quantity : 1 200 tonnes (2 031 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 EI) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FARINHA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ AO DO HCR EM ANGOLA / DISTRIBUIÃ Ã O GRATUITA / LUANDA' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Luanda 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 5 August 1986 16. Shipment period : 20 August to 20 September 1986 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Angola : M. O Cuneen Hotel Presidente Largo 4 de Fevereiro CP 5791 Luanda Tel . 700 05. No L 200/24 Official Journal of the European Communities 23 . 7. 86 ANNEX II 1 . Programme : 1986 2. Recipient : UNHCR (Attn . Mr Coosemans, Palais des Nations, CH-1211 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : maize flour 5 . Total quantity : 2 000 tonnes (3 390 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour ( 11.01 E I) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR / ASSISTANCE PROGRAMME FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRIBU ­ TION / DJIBOUTI' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Djibouti 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 5 August 1986 16 . Shipment period : 20 August to 20 September 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia : Tedia Desta Building Africa Avenue (Bole Road) 1st Floor PO box 5570 Addis Ababa Tel 15 25 11 Telex 21135 DELEGEUR - ADDIS ABABA.